Title: Manumitted Slaves, [30 January] 1797
From: Madison, James
To: 


[30 January 1797]

   
   Swanwick (Pennsylvania) presented the petition of four manumitted slaves from North Carolina, requesting that Congress interpose whatever authority it could to relieve them and their families from harassment and efforts to return them to slavery (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 2015–18).


Mr. Madison would be sorry to throw an obstacle in the way of any petition that should come before the house; but if on its face this petition carried evidence that it should not have come thither, he conceived he was right in endeavouring to save the house from entering on a subject which did not come within their purview; the petitioners declare they were slaves in N. Carolina, and that they were redeemed, or made free; on the other hand it is said this manumission was contrary to law; this question then can only be determined in N. Carolina, where the petitioners can have redress if they are aggrieved, and there only, since the law already passed by congress is calculated to secure the property of persons of the description that suffer by the flight of slaves; it is not the business nor the province of Congress to interdict laws, much less the laws of a particular State, he was for letting the petition lie on the table.
